Citation Nr: 0706311	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  98-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.  He died on March [redacted], 1997.  The appellant is the 
surviving spouse of the deceased veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal from ratings decisions of the RO in Los Angeles, 
California.

In February 2000 the Board determined that the appellant's 
claim of service connection for the cause of the veteran's 
death was well grounded and remanded the claim for additional 
evidentiary development.  The Board again remanded this case 
to the RO in January 2004 via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  

In April 2006, the Board concluded that additional medical 
expertise was needed to render a decision in this appeal, and 
thus requested a medical opinion from the Veterans Health 
Administration (VHA) in accordance with 38 C.F.R. § 
20.901(a).  In conformance with 38 C.F.R. § 20.903, the 
appellant was notified of the VHA opinion in an November 2006 
letter and given 60 days to submit any additional evidence or 
argument in response.  To date, the appellant has not 
submitted any additional evidence, thus the Board will 
proceed to adjudicate the merits of the claim.  The United 
States Court of Appeals for the Federal Circuit has upheld 
the Board's authority to obtain a VHA opinion and further 
clarified that the Board could also consider the opinion in 
the first instance, that is, without returning the case to 
the RO for preliminary review.  Disabled American Veterans, 
et. al v. Secretary of Veterans Affairs, 419 F.3d 1317 
(2005).

FINDINGS OF FACT

1.  The veteran's death certificate indicates he died in 
March 1997; his immediate cause of death was chronic 
obstructive pulmonary disease.  Other significant conditions 
contributing to death but not related to the cause of death 
included atherosclerotic vascular disease and abdominal 
aortic aneurysm.  A March 1997 physician/coroner's amendment 
to the certificate of death also included, severe post-
traumatic degenerative joint disease of the cervical spine, 
thoracic spine and lumbar spine with sacroiloiitis, as 
conditions contributing to death but not related to the cause 
of death. 

2.  At the time of his death, the veteran's service-connected 
disabilities were: degenerative disc disease of the lumbar 
spine, rated at 60 percent; degenerative joint disease of the 
cervical spine, rated at 40 percent; and ischiorectal abscess 
with hemorrhoid tags and mild stricture of the rectum, rated 
at 0 percent.

3.  There are conflicting medical opinions in this appeal, 
but the most probative ones indicate the condition that 
caused the veteran's death was not initially manifested 
during service or within one year following his discharge and 
is not otherwise related to his military service - including 
to his service-connected degenerative disc disease of the 
lumbar spine and degenerative joint disease of the cervical 
spine.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his/her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 444 F.3d 
1328.

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the appellant's 
claim of service connection for the cause of the veteran's 
death.  The appellant was provided VCAA notice in letters 
sent to her in March 2001, December 2002, November 2003, 
February 2004, October 2004, October 2005 and  November 2006 
- after the RO's initial adjudication of the claim in August 
and December 1997.  So obviously this did not comply with the 
requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But this was 
both a practical and legal impossibility because the VCAA was 
not enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in cases, as here, where the 
VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the appellant receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case (SOC) or SSOC, is sufficient 
to cure a timing defect).   

So under these circumstances, the Board finds the appellant 
was afforded "a meaningful opportunity to participate 
effectively in the processing of her claim[s] by VA," and 
thus, "essentially cured the error in the timing of 
notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson 444 F.3d 1328 (Fed. Cir. 2006); see 
also Prickett, 20 Vet. App. at 376.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Since, however, the cause-of-death claim at issue in 
this appeal is being denied, any concerns about an effective 
date are moot.  Moreover, the particular nature of the claim 
does not invoke consideration of the disability rating 
element.  

The duty to assist also has been fulfilled, as VA has 
obtained all identified records pertaining to the claim on 
appeal.  There is no suggestion on the current record that 
there remains evidence that is pertinent to the claim that 
has yet to be obtained.  

Factual Background

The veteran's service medical records do not mention any 
complaints, treatment or diagnosis pertaining to chronic 
obstructive pulmonary disease, atherosclerotic vascular 
disease or an abdominal aortic aneurysm.

The post-service private and VA outpatient treatment records 
dated from 1948 to 1969 show treatment for cervical and 
lumbar spine disabilities.  

In 1973 the veteran was admitted to the VA hospital with a 
known case of chronic obstructive pulmonary disease.  Upon 
discharge his diagnoses were essential hypertension, chronic 
obstructive pulmonary disease, and undiagnosed disease of the 
lung manifested by bilateral upper lobe stranding.  

VA outpatient treatment records dated from 1972 through 1995 
reflect continuing treatment for various disorders including 
chronic obstructive pulmonary disease, hypertension, angina, 
degenerative joint disease of the lumbar spine, osteoporosis 
of the cervical spine, coronary artery disease, and 
cerebrovascular accident.  The records also revealed a long 
standing history of smoking.  A June 1992 X-ray study of the 
veteran's chest revealed suggestive findings of pulmonary 
emphysema.  A June 1994 record shows the veteran presented 
with significant chronic obstructive pulmonary disease.  It 
was noted that he walked around the house and used a 
wheelchair outside due to frequent shortness of breath.  At 
that time, he denied any back pain.       

In February 1995 the veteran was afforded a VA examination.  
He complained of consistent, non-radiating low back pain.  He 
reported that he used a cane at home and needed the 
assistance of a wheelchair for long ambulation.  The low back 
pain was relieved in the supine position but he also noted 
lower extremity weakness due to the low back pain.  He also 
complained of neck stiffness.  On examination, the examiner 
noted that the veteran was wheelchair bound due to low back 
pain and lower extremity weakness.  Examination further 
showed scoliosis of the lumbar spine and musculature of the 
back was normal.  The diagnoses were degenerative joint 
disease of the cervical spine, degenerative disc disease of 
the cervical and lumbar spine and abdominal aortic aneurysm.  
An X-ray study of the lumbosacral spine, performed in 
conjunction with the VA examination, revealed vascular 
calcification within the abdominal aorta and iliac vessels, 
with aneurismal dilation of the abdominal aorta proximal to 
the bifurcation, and osteoporosis with degenerative changes 
involving the thoracolumbar spine and upper lumbar level.  

Also associated with the claims file are private medical 
records dated in 1995 and 1997 from Pioneer Hospital.  In 
June 1995 the veteran was hospitalized due to nausea and 
vomiting.  A history of severe chronic obstructive pulmonary 
disease was noted.  The treatment report indicated that the 
veteran had been under recurrent treatment for the last month 
due to symptoms of cough, shortness of breath, and sputum 
production.  He was treated with Amoxicillin but did not 
improve and in fact developed severe nausea and vomiting with 
episodes of weakness and near syncope.  He was treated one 
week prior to his present admission in the emergency room and 
the reports indicated pneumonia.  The pertinent diagnostic 
assessment included chronic obstructive pulmonary disease 
exacerbation, history of syncope, and multiple traumatic 
injuries to the spine secondary to war injuries.  A private 
X-ray study of his chest, also completed in June 1995 and it 
showed right lower lobe atelectasis.  Subsequently in 1997, 
the veteran was hospitalized again at Pioneer Hospital for 
delusional thinking.    

The veteran died in March 1997.  According to his death 
certificate, the immediate cause of his death was chronic 
obstructive pulmonary disease.  Other significant conditions 
contributing to death but not related to the cause of death 
included atherosclerotic vascular disease and abdominal 
aortic aneurysm.  A March 1997 physician/coroner's amendment 
to the certificate of death also included severe post-
traumatic degenerative joint disease of the cervical spine, 
thoracic spine and lumbar spine with sacroiliitis, as 
conditions contributing to death but not related to the cause 
of death. 

In December 1997, a private physician, J. Vander Wall, M.D., 
submitted a statement on behalf of the appellant's claim.  
She initially indicated that she had treated the veteran from 
November 1994 until his death.  She stated that "[the 
veteran's] service connected disability was a strong 
contribution to his cause of death."  Dr. Vander Wall noted 
that it was true he had died of chronic obstructive pulmonary 
disease but that he was extremely disabled and wheelchair 
bound, and in fact, was bed-bound for the last several weeks 
of his life because of his service connected disabilities.  
The physician stated that it was her opinion that "the 
severity of his service connected disabilities hastened his 
death because of the immobilization, poor pulmonary toilet 
and recurrent pulmonary injections that his disability 
promoted."  She also noted that his chronic pain and need 
for analgesia contributed to further suppressing his 
pulmonary status, as did his poor general health and 
nutritional status, due to the impact of these service 
connected disabilities.  

In February 1998 a VA medical examiner, N.G. Irani, M.D., 
M.P.H., noted a review of the veteran's entire claims folder.  
He stated that the veteran was diagnosed with multiple severe 
disabilities that were not service connected, including 
chronic obstructive pulmonary disease, cerebrovascular 
accident, coronary artery disease, old myocardial infarction, 
hypertension, and abdominal aortic aneurysm.  The examiner 
noted that outpatient treatment reports showed the veteran 
had severe shortness of breath with minor effort, secondary 
to his chronic obstructive pulmonary disease and that this 
was the reason he was wheelchair bound.  The examiner found 
that as available medical information showed severe chronic 
obstructive pulmonary disease, arteriosclerotic 
cardiovascular disease, and abdominal aortic aneurysm, 
"accepting degenerative joint disease of the spine as a 
contributory factor for cause of death is medically 
infeasible."  
  
In May 1998, the appellant testified before the RO that the 
veteran was sick for many years and that she quit her job to 
care for him.  Her care consisted of feeding him, taking him 
to his doctor's appointments, and assisting with his personal 
hygiene care such as bathing and use of the toilet.  She also 
testified that due to the disabilities of his spine she had 
to help him stand, help him in and out of the bathtub and 
help dress him which included putting his shoes and socks on.  
She said, as well, that she felt the veteran's service 
connected disabilities, specifically his disabilities of the 
spine and neck, along with the fact that he was wheel-chair 
bound since 1994, contributed to his cause of death.  

Because of the several conflicting medical opinions in this 
case, in April 2006 the Board requested an additional opinion 
from a pulmonologist with the Veterans Health Administration 
(VHA) regarding whether the veteran's death was related to 
his military service - including somehow linked to his 
service-connected disabilities related to the lumbar spine, 
cervical spine and rectum.

In an undated report, in response, Carlos Daughaday, M.D., 
Chief of Pulmonary and Critical Care at the St. Louis VAMC, 
stated that he had reviewed the evidence in the claims file.  
Dr. Daughaday began his report by summarizing the veteran's 
factual and medical history.  He then pointed out that there 
was a difference of opinion regarding why the veteran 
required a wheelchair.  He noted that the veteran's wife 
testified that the veteran was in constant pain and had a 
great deal of difficulty moving from the bed to a bedside 
commode.  A similar statement was elicited from the February 
1995 VA examiner who noted, "the patient is wheelchair bound 
because of low back pain and lower extremity weakness and 
pain."  However, the doctor noted that other portions of the 
record suggested that the veteran was wheelchair bound due to 
shortness of breath.  Dr. Daughaday concluded that the 
veteran was wheelchair bound due to many factors which 
included pain and lower extremity weakness as well as 
shortness of breath.  He noted that one week prior to the 
veteran's death, the medical records showed that he was on 
home oxygen and had wheezes on examination.  He also had a CT 
scan at that time which showed atrophy but no bleed and an X-
ray study of the chest concluded "RLL atelectasis, no 
infiltrates."  Additionally, the records noted that his 
white blood count was 10.9 and he was afebrile.  Dr. 
Daughaday found that there was no clinical evidence of 
pneumonia at that time.  He explained that in order to 
implicate the veteran's service connected spine disorders as 
a contributing factor to his death, he would have expected to 
find evidence of pneumonia.  However, the record clearly 
shows that there was nothing to suggest that the veteran had 
pneumonia one week prior to his death and there was nothing 
to suggest that he developed pneumonia up to the time of his 
death, including his wife's statement during the May 1998 
hearing.  He concluded that it was highly unlikely that the 
veteran's service connected disabilities contributed 
substantially or materially to his death.   

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

In the present case, a thorough review of the relevant 
medical and other evidence does not establish that service 
connection for the cause of the veteran's death is warranted.  
Specifically, in determining whether the veteran's service 
connected lumbar and cervical spine disability contributed to 
his death, there are conflicting opinions on this 
determinative question.  In this respect, it is the Board's 
duty to assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  And, as further discussed below, the Board finds 
that the evidence of record is not in at least relative 
equipoise with the appellant's contention that the service-
related lumbar or cervical spine disability either caused or 
contributed substantially or materially to his death.

As mentioned, Dr. Vander Wall provided an opinion supporting 
an etiological connection between the veteran's service-
connected lumbar and cervical spine disability and his death, 
whereas a VA examiner and Dr. Daughaday (the VHA 
pulmonologist) had contrary opinions.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in relevant part: 

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule," which would give 
preference to an opinion by a doctor in this capacity.  
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4  Vet. App. 467 (1993).  Instead, in offering 
guidance on the assessment of the probative value of medical 
opinion evidence, the Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

Here, there are legitimate reasons for accepting the VA 
examiner's February 1998 unfavorable opinion, as well as Dr. 
Daughaday's more recent one, over that of Dr. Vander Wall to 
the contrary.  Both the VA examiner and Dr. Daughaday 
completed a comprehensive review of the veteran's claims file 
- for his pertinent medical history, discussed their 
rationale for their conclusions, and concluded there was no 
evidence suggesting a causal relationship between a lumbar or 
cervical spine disability and the development of chronic 
obstructive pulmonary disease.
 
On the other hand, Dr. Vander Wall, who commented favorably 
did not note an independent review the record to take into 
account all of the relevant medical and other evidence.  And 
though Dr. Vander Wall reported that she treated the veteran 
from November 1994 until his death, the Court has expressly 
declined to adopt a "treating physician rule" (as discussed 
above) which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. at 471-
73. 

In any event, the Board finds the February 1998 VA examiner's 
opinion and the more recent but same concluding one from Dr. 
Daughaday (the VHA pulmonologist) are more probative since 
they were based on a review of all the relevant 
historical records and contain detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Furthermore, Dr. Daughaday specializes in the 
specific area of medicine at issue (i.e., pulmonology), so he 
has the esoteric knowledge and expertise required to make the 
necessary determination - whereas Dr. Vander Wall specializes 
in geriatric and internal medicine and perhaps does not share 
the same amount of expertise.  Cf. Black v. Brown, 10 Vet. 
App. 279 (1997).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993). 

In deciding this claim, the Board also has considered the 
appellant's assertions as to the cause of the veteran's 
death.  And while the Board truly sympathizes with her over 
her loss, she simply does not have the necessary medical 
training and/or expertise to provide a probative opinion on 
the dispositive issue of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Her lay opinion is 
insufficient to satisfy the medical nexus requirement 
necessary for granting her cause-of-death service connection 
claim.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).


In conclusion, in weighing the evidence of record, the Board 
finds that the unfavorable medical opinions from the VA 
examiner and Dr. Daughaday are more probative than the 
favorable opinion from Dr. Vander Wall.  Consequently, the 
unfavorable opinions are assigned greater weight.  And since, 
for the reasons and bases stated, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


